

Exhibit 10.1


SUPPLEMENTAL AGREEMENT


This Supplemental Agreement (the “Agreement”), dated as of February 18, 2009
(this "Agreement") is entered into by and between Sino Charter Inc., a Nevada
corporation (“Sino Charter”), Qingqing Wu, Yuzhan Zheng and Matthew
Hayden.  Each party to this Agreement is referred to herein as a “Party,” and
they are referred to collectively as “Parties.”  The share exchange transaction
contemplated under the Share Exchange Agreement described below is hereinafter
referred to as the “Share Exchange.”


RECITALS


WHEREAS, on February 13, 2009, Peng Xiang Peng Fei Investments Limited, the Peng
Xiang Shareholders (as defined in the Share Exchange Agreement), Sino Charter
and the Sino Charter Stockholders (as defined in the Share Exchange Agreement)
entered into that certain Share Exchange Agreement for Sino Charter to acquire
all of the issued equity ownership shares of Peng Xiang from the Peng Xiang
Shareholders in exchange for 14,560,000 shares of Sino Charter’s common stock,
$0.00001 par value per share (“Common Stock”), and the Peng Xiang Shareholders
desired to transfer and contribute all of their equity ownership of Peng Xiang
to Sino Charter in exchange for the 14,560,000 shares of Sino Charter’s Common
Stock;


WHEREAS, prior to the closing of the Share Exchange, Matthew Hayden was Sino
Charter’s sole executive officer and sole director, and that on February 18,
2009, the resignation of the Matthew Hayden as Sino Charter’s sole executive
officer and the appointments of Qingqing Wu and Yushan Zheng as Sino Charter’s
new executive officers became effective;


WHEREAS, the undersigned Parties contemplated and agreed that Sino Charter’s
Annual Report on Form 10-K for the year ended November 30, 2008 (the “Form
10-K”) would be filed on or before February 18, 2009 and prior to Matthew
Hayden’s resignation as Sino Charter’s sole executive officer and sole director;


WHEREAS,  the Form 10-K has not been filed as of the date hereof and the
undersigned Parties now desire to reach further agreements in connection with
the Share Exchange under the terms and conditions set forth herein to extend
Matthew Hayden’s service as sole executive officer of Sino Charter in order to
accommodate Mr. Hayden’s completion, signing and filing of Form 10-K with the
SEC while he is Sino Charter’s sole executive officer and sole director, which
filing shall occur no later than February 23, 2009, and his resignation of sole
executive officer on either February 23, 2009 or immediately following the
filing of the Form 10-K, whichever occurs earlier.


 NOW THEREFORE in consideration of valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the undersigned hereby
agrees as follows:


1.           Recitals.  The foregoing recitals are hereby incorporated in and
made a part of this Agreement by this reference.


2.           Re-appointment and Resignation of Interim Sole Officer for the
Filing of the Form 10-K.  The Parties hereby agree that Matthew Hayden (“Mr.
Hayden”) shall be re-appointed by Sino Charter’s board of directors (the
“Board”) as Sino Charter’s Chief Executive Officer, President, Chief Financial
Officer and Treasurer (collectively “Interim Sole Officer”) for the sole purpose
of the completion and filing of the Form 10-K with the SEC and that Mr. Hayden
shall subsequently resign as the Interim Sole Officer, under the following terms
and conditions:


(a)           The Board shall adopt and approve written resolutions in the form
attached hereto as Exhibit A re-appointing Mr. Hayden as Sino Charter’s Interim
Sole Officer, effective as of February 18, 2009 and acknowledging that such
re-appointment shall only be effective until Mr. Hayden’s resignation, which
shall occur on either February 23, 2009 or immediately following the filing of
the Form 10-K with the SEC, whichever occurs earlier;


 
 

--------------------------------------------------------------------------------

 
(b)           Mr. Hayden agrees to undertake all necessary steps to immediately
complete the Form 10-K, sign the Form 10-K as Sino Charter’s Interim Sole
Officer and file the Form 10-K with the SEC no later than February 23, 2009, and
he further agrees to resign as Sino Charter’s Interim Sole Officer on either
February 23, 2009 or immediately following the filing of the Form 10-K,
whichever occurs earlier; and


(c)           Mr. Hayden agrees to provide a new letter of resignation
concurrent with the execution of this Agreement and in the form attached hereto
as Exhibit B, reflecting his resignation as Sino Charter’s Sole Officer, which
resignation shall be effective on either February 23, 2009 or immediately
following the filing of the Form 10-K with the SEC, whichever occurs earlier,
and confirming he has no claim against Sino Charter in respect of any
outstanding renumeration or fees of whatever nature as of the effective date of
his resignation.


3.           Resignation and Re-appointment of New Officers after the Filing of
the Form 10-K.  The Parties hereby agree that Mr. Qingqing Wu (“Mr. Wu”) and Mr.
Yuzhan Zheng (“Mr. Zheng”) shall temporarily resign in connection with Sino
Charter’s Form 10-K filing and shall subsequently be re-appointed as Sino
Charter’s executive officers and/or director under the following terms and
conditions:


(a)           Mr. Wu, by signing hereto, agrees to resign as Sino Charter’s
Chief Executive Officer, Chief Operating Officer, President and Chairman of the
Board effective February 18, 2009 and further agrees and acknowledges that he
shall be re-appointed as Sino Charter’s Chief Executive Officer, Chief Operating
Officer, President, Secretary and Chairman of the Board on either February 23,
2009 or immediately following the filing of the Form 10-K with the SEC,
whichever occurs earlier;


(b)           Mr. Zheng, by signing hereto, agrees to resign as Sino Charter’s
Chief Financial Officer and Treasurer, effective on February 18, 2009, and
further agrees and acknowledges that he shall be re-appointed as Sino Charter’s
Chief Financial Officer and Treasurer either on February 23, 2009 or immediately
following the filing of the Form 10-K with the SEC, whichever is earlier; and


(c)           The Board shall adopt and approve written resolutions in the form
attached hereto as Exhibit A concurrent with the execution of this Agreement
accepting the temporary resignations of Mr. Wu as Sino Charter’s Chief Executive
Officer, Chief Operating Officer, President, Secretary and Chairman of the
Board, and Mr. Zheng as Sino Charter’s Chief Financial Officer and Treasurer
effective February 18, 2009, and also re-appointing each of them to those same
respective executive offices, effective on either February 23, 2009 or
immediately following the filing of the Form 10-K with the SEC, which occurs
earlier.
 
4.           Notices. Any and all notices and other communications hereunder
shall be in writing and shall be deemed duly given to the Party to whom the same
is so delivered, sent or mailed at addresses and contact information set forth
on the signature pages hereof (or at such other address for a Party as shall be
specified by like notice).  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) on the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (Pacific Standard Time) on a business day, (b) on the next business day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (Pacific
Standard Time) on any business day, (c) on the second business day following the
date of mailing, if sent by U.S. nationally recognized overnight courier service
or (d) upon actual receipt by the Party to whom such notice is required to be
given.


5.           Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  References to Sections and Articles refer to
sections and articles of this Agreement unless otherwise stated.


 
 

--------------------------------------------------------------------------------

 
6.           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the Parties shall negotiate
in good faith to modify this Agreement to preserve each Party’s anticipated
benefits under this Agreement.
 
7.           Miscellaneous. This Agreement (together with all other documents
and instruments referred to herein): (a) constitutes the entire agreement and
supersedes all other prior agreements and undertakings, both written and oral,
among the Parties with respect to the subject matter hereof; (b) except as
expressly set forth herein, is not intended to confer upon any other person any
rights or remedies hereunder and (c) shall not be assigned by operation of law
or otherwise, except as may be mutually agreed upon by the Parties hereto.


8.           Separate Counsel. Each Party hereby expressly acknowledges that it
has been advised to seek its own separate legal counsel for advice with respect
to this Agreement, and that no counsel to any Party hereto has acted or is
acting as counsel to any other Party hereto in connection with this Agreement.


9.           Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of California. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California, without regard to the
principles of conflicts of law thereof.  Each Party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a Party
hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Los Angeles.  Each Party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of Los Angeles, County of Los Angeles for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an  inconvenient venue for such proceeding.  Each Party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such Party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.  If either Party shall
commence an action or proceeding to enforce any provisions of the Agreement,
then the prevailing Party in such action or proceeding shall be reimbursed by
the other Party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.


10.           Counterparts and Facsimile Signatures. This Agreement may be
executed in two or more counterparts, which together shall constitute a single
agreement. This Agreement and any documents relating to it may be executed and
transmitted to any other Party by facsimile, which facsimile shall be deemed to
be, and utilized in all respects as, an original, wet-inked manually executed
document.


11.           Amendment.  No provision of this Agreement may be modified,
supplemented or amended, nor may any obligations hereunder be waived, except in
a written instrument signed, in the case of an amendment, modification or
supplement, by each of Parties or, in the case of a waiver, by the Party against
whom enforcement of any such waived provision is sought.


12.           Parties In Interest. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective heirs, legal representatives, successors and assigns
of the Parties hereto.


 
 

--------------------------------------------------------------------------------

 
 
13.           Waiver. No waiver by any Party of any default or breach by another
Party of any representation, warranty, covenant or condition contained in this
Agreement shall be deemed to be a waiver of any subsequent default or breach by
such Party of the same or any other representation, warranty, covenant or
condition. No act, delay, omission or course of dealing on the part of any Party
in exercising any right, power or remedy under this Agreement or at law or in
equity shall operate as a waiver thereof or otherwise prejudice any of such
Party’s rights, powers and remedies. All remedies, whether at law or in equity,
shall be cumulative and the election of any one or more shall not constitute a
waiver of the right to pursue other available remedies.
 


14.           Expenses. The Parties hereto shall pay all of their own expenses
relating to the transactions contemplated by this Agreement, including, without
limitation, the fees and expenses of their respective counsel and financial
advisers.


[Signature pages follow]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Supplemental Agreement to the
Share Exchange Agreement to be duly executed as of the date first written above.




SINO CHARTER INC.
   
By: ________________________________
Qingqing Wu, Chief Executive Officer
   
QINGQING WU
      
Qingqing Wu, Individually and as Chief Executive Officer, President and Chairman
of the Board of Sino Charter Inc.
   
YUSHAN ZHENG
     
Yushan Zheng, Individually and as Chief Financial Officer and Treasurer of Sino
Charter Inc.
   
MATTHEW HAYDEN
   
 
Matthew Hayden, Individually and as Director and Interim Sole Officer






 
 

--------------------------------------------------------------------------------

 
